8 N.Y.3d 875 (2007)
BRUCE FRIEDMAN, Appellant,
v.
CONNECTICUT GENERAL LIFE INSURANCE COMPANY, Respondent.
Court of Appeals of the State of New York.
Submitted November 27, 2006.
Decided February 22, 2007.
Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that denied class certification, dismissed upon the ground that such portion of the order does *876 not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise granted.